PER CURIAM.
Plaintiff Transportes Aereos Mercantiles Panamericanos [TAMPA] appeals from an order of final summary judgment in an action for breach of an aircraft maintenance contract. We affirm.
As a matter of law, the agreement between the owner of the aircraft, GPA Group, and Page Avjet, and the services rendered by Page Avjet were not sufficient to confer third-party-beneficiary status upon TAMPA. See Palau Int'l Traders, Inc. v. Narcam Aircraft, Inc., 653 So.2d 412 (Fla. 3d DCA 1995); City of Tampa v. Thornton-Tomasetti, P.C., 646 So.2d 279 (Fla. 2d DCA 1994). See also Meagher v. *1291Compania Mexicana de Aviacion, S.A., 1992 WL 116429 (S.D.N.Y. May 20, 1992).
AFFIRMED.